ATALIG, Associate Justice,
dissenting:
¶10 I respectfully dissent. Probation does not include incarceration. The United States Supreme Court has previously noted that the basic purpose of probation is “to provide an individualized program offering a young or unhardened offender an opportunity to rehabilitate himself without institutional confinement under the tutelage of a probation official...” Roberts v. United States, 320 U.S. 264, 272, 64 S. Ct. 113, 177 (1943) (emphasis added). “Probation is a judicial act whereby a convicted criminal offender is released into the community under the supervision of a probation officer in lieu of incarceration.” Hawaii v. Fields, 686 P.2d 1379 (Haw. 1984).4 Accordingly, absent statutory language to the contrary, the word “probation” in 6 CMC § 4113 must be interpreted to mean a form of punishment not to include incarceration.
¶11 In a case analogous to ours, the Supreme Court of Alaska held the trial court did not have the authority to impose a term of imprisonment as a condition of probation. Boyne v. State of Alaska, 586 P.2d 1250 (Alaska 1978). In Boyne, following a burglary conviction, the trial court suspended the imposition of sentence and placed him on probation for a period of five years. As a “special condition” of probation, Boyne was ordered to serve two years in a correctional facility. Id. The Supreme Court of Alaska analyzed the Alaska statute, similar to our 6 CMC § 4113, and noted that the statute did not provide for the incarceration of a defendant as a condition of probation. Thus, it ruled that the trial court did not have the authority or power to impose incarceration as a condition of probation.5

 See Phillips v. United States, 212 F.2d 327, 334 (8th Cir. 1954). (Probation is not a reduction of sentence but is “discipline under supervision, without incarceration, and is intended for those offenders who can, with safety to the public, be left at large after conviction and who may honestly and reasonably be believed-to be susceptible of reformation.”). See also Words and Phrases, Vol. 34, p. 110 for other judicial constructions and definitions on “Probation.”


 The Supreme Court of Alaska, citing Boyne, held that “the imposition of jail time as a special condition of probation is not authorized under the Alaska statutes governing probation generally.” Whittlesey v. State. 626 P.2d 1066, 1067 (Alaska 1980).